 1                                                                              Honorable Robert J. Bryan

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT IN AND FOR THE
 7
                              WESTERN DISTRICT OF WASHINGTON
 8

 9    AUTUMN ST. GEORGE,

10                                      Plaintiff(s),    NO. 18-CV-05372-RJB
             v.
11                                                       STIPULATED MOTION AND ORDER TO
      SEQUIM SCHOOL DISTRICT,                            CONTINUE CASE SCHEDULE
12
                                     Defendant(s).       NOTING DATE: DECEMBER 11, 2018
13

14

15                                        I.    INTRODUCTION

16          The parties, by and through their counsel of record, move this court for a continuance of

17   the case ordering schedule pursuant to Fed. R. Civ. P. 16(b)(4); LCR 16(b)(4); LCR 7(d)(i); LCR

18   10(g), and the Court’s recent Order amending the trial date. Dkt. #20. The parties seek to extend

19   the remaining deadlines in the case scheduling order by four weeks, including the deadline for

20   disclosing expert testimony, while leaving the current trial date of July 15, 2018, unchanged.

21                                        II.   BACKGROUND

22          Plaintiff filed her Complaint for Damages on May 11, 2018. This matter was originally set

23   for trial on June 10, 2019. Dkt. #10 at p. 1. Recently, on November 6, 2018, the Court moved the

24   trial date to July 15, 2018. Dkt. #20 at p. 1. All remaining deadlines were unchanged. On October

25


      STIPULATED MOTION AND ORDER TO CONTINUE              PREG O'DONNELL & GILLETT PLLC
      CASE SCHEDULE - 1                                                  901 FIFTH AVE., SUITE 3400
      05769-1050 5530551.docx                                       SEATTLE, WASHINGTON 98164-2026
      NO. 18-CV-05372-RJB                                   TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
 1   10, 2018, Plaintiff filed her Amended Complaint for Damages, naming three additional individual

 2   defendants.

 3          Unfortunately, Counsel for the District recently suffered a death in her family, which briefly

 4   hampered the discovery process in this case. Counsel for Plaintiff has been understanding, and

 5   the parties worked to navigate these difficulties.

 6          The parties have been diligent in engaging in discovery and seeking early resolution.

 7   Mediation was conducted on August 24, 2018, but the parties were unable to settle the matter.

 8   Both served their first Interrogatories and Requests for Production on September 13, 2018. The

 9   District provided responses to discovery on October 31, 2018, and is continuing to review large

10   amounts of data potentially responsive to both Plaintiff’s discovery responses and Plaintiff’s PRA

11   request. Despite multiple diligent attempts, Plaintiff’s counsel was unable to provide discovery

12   responses until November 21, 2018, due to technical difficulty. Plaintiff’s counsel also served a

13   second set of discovery requests on the District on November 30, 2018. The District is working

14   to respond to Plaintiff’s additional discovery requests.

15          Given these circumstances, as well as a desire of the parties to continue resolution

16   discussions, the parties have postponed setting the depositions of Plaintiff, key witnesses, and a

17   Fed. R. Civ. P. 30(b)(6) representative of the District.

18                                            III.   ANALYSIS

19          A court has discretion to grant a motion for continuance as part of its inherent power to

20   control its own docket to ensure that cases proceed before it in a timely and orderly manner.

21   Continuing pretrial and trial dates is within the discretion of the trial judge. See King v. State of

22   California, 784 F.2d 910, 912 (9th Cir.1986). Case schedules may be modified for “good

23   cause.” Fed. R. Civ. P. 16(b)(4); LCR 16(b)(4); LCR 10(g). Whether to grant or deny

24   a continuance of trial is at the discretion of the Court. Rios-Barrios v. I.N.S., 776 F.2d 859, 862–

25   63 (9th Cir. 1985). LCR 10(g) states: “If a stipulated motion would alter dates or schedules


      STIPULATED MOTION AND ORDER TO CONTINUE                   PREG O'DONNELL & GILLETT PLLC
      CASE SCHEDULE - 2                                                      901 FIFTH AVE., SUITE 3400
      05769-1050 5530551.docx                                           SEATTLE, WASHINGTON 98164-2026
      NO. 18-CV-05372-RJB                                       TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
 1   previously set by the court, the parties shall clearly state the reasons justifying the proposed

 2   change…”

 3           An extension of the remaining court deadlines is appropriate to allow the parties to

 4   complete discovery and engage in further discussions related to resolution. Given counsel’s

 5   personal circumstances and challenges with the initial discovery process, the parties have

 6   postponed scheduling depositions of key witnesses and the parties. A four week extension of the

 7   remaining deadlines in the case scheduling order will allow for efficient resolution of discovery,

 8   and the usual lot of time to prepare for trial, without further delay to either party. Such an extension

 9   will not cause prejudice or delay to either party and the effect on the Court’s docket should remain

10   minimal given its previous resetting of the trial date.

11                                          IV.    CONCLUSION
12           The parties respectfully request that the Court grant their stipulated motion to continue the
13   case schedule by four weeks because good causes exists for the reasons stated herein. The
14   parties need additional time to complete discovery, and an extension of the case schedule will
15   allow the parties to further engage in settlement negotiations and work toward an early resolution.
16           DATED this 11th day of December, 2018.

17   PREG O’DONNELL & GILLETT PLLC                        GALLAGHER LAW OFFICE, P.S.
18
     By /s/ Jennifer L. Clark                             By /s/ Daniel C. Gallagher (per email approval)
19   Emma Gillespie WSBA #33255                           Daniel C. Gallagher, WSBA #21940
     Jennifer L. Clark WSBA #51079                        Attorneys for Plaintiff Autumn St. George
20
     Attorneys for Defendant Sequim School
21   District

22

23

24

25


      STIPULATED MOTION AND ORDER TO CONTINUE                  PREG O'DONNELL & GILLETT PLLC
      CASE SCHEDULE - 3                                                     901 FIFTH AVE., SUITE 3400
      05769-1050 5530551.docx                                          SEATTLE, WASHINGTON 98164-2026
      NO. 18-CV-05372-RJB                                      TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
 1                                              ORDER

 2          Based on the foregoing stipulated motion of the parties, for good cause and due to the

 3   circumstances set forth above in the stipulated motion; IT IS SO ORDERED that the pretrial
 4   case deadlines are hereby continued by four weeks and the Clerk is directed to issue an
 5   Amended Order Setting Case Schedule in this matter.
 6
            DATED this 11th day of December, 2018
 7

 8

 9                                       A
                                         ROBERT J. BRYAN
10
                                         United States District Judge
11

12   Presented by:

13   PREG O’DONNELL & GILLETT PLLC

14
     By /s/ Jennifer L. Clark
15   Emma Gillespie WSBA #33255
     Jennifer L. Clark WSBA #51079
16   Attorneys for Defendant Sequim School District

17
     Copy received; Approved as to Form; Notice of
18   Presentation Waived:
19   GALLAGHER LAW OFFICE, P.S.
20

21   By /s/ Daniel C. Gallagher (per email approval)
     Daniel C. Gallagher, WSBA #21940
22   Attorneys for Plaintiff Autumn St. George

23

24

25


      STIPULATED MOTION AND ORDER TO CONTINUE            PREG O'DONNELL & GILLETT PLLC
      CASE SCHEDULE - 4                                                901 FIFTH AVE., SUITE 3400
      05769-1050 5530551.docx                                     SEATTLE, WASHINGTON 98164-2026
      NO. 18-CV-05372-RJB                                 TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
